     ZIEVE, BRODNAX & STEELE, LLP
 1
     Shadd A. Wade, Esq.
 2   Nevada Bar No. 11310
     9435 West Russell Road, Suite 120
 3   Las Vegas, NV 89148
     Tel: (702) 948-8565 | Fax: (702) 446-9898
 4
     swade@zbslaw.com
 5   Attorneys for Defendants Dovenmuehle Mortgage, Inc. and Eagle Home Mortgage, Inc.

 6                               UNITED STATES DISTRICT COURT
 7
                                   FOR THE DISTRICT OF NEVADA
 8
     WILLIE D. HENRY,                                       Case No.: 2:18-cv-01882-RFB-NJK
 9
                Plaintiff,
10
          vs.                                               JOINT STIPULATION AND ORDER
11                                                          EXTENDING DEFENDANTS
     EQUIFAX INFORMATION SERVICES, LLC;                     DOVENMUEHLE MORTGAGE, INC.
12   DOVENMUEHLE MORTGAGE, INC.; and                        AND EAGLE HOME MORTGAGE,
13   EAGLE HOME MORTGAGE, INC.,                             INC.’S TIME TO FILE AN ANSWER OR
                                                            OTHERWISE RESPOND TO
14              Defendants.                                 PLAINTIFF’S COMPLAINT (FIRST
                                                            REQUEST)
15
16
17
            Plaintiff Willie D. Henry (“Plaintiff”), and Defendants Dovenmuehle Mortgage, Inc.
18
     (“DMI”) and Eagle Home Mortgage, Inc. (“Eagle”)(Eagle and DMI collectively referred to as
19
     “Defendants”), by and through their respective counsel, file this Joint Stipulation Extending
20
     Defendants Dovenmuehle Mortgage, Inc. and Eagle Home Mortgage, Inc.’s Time to File an
21
     Answer or Otherwise Respond to Plaintiff’s Complaint.
22
            On September 28, 2018, Plaintiff filed his Complaint. The current deadline for
23
     Defendants to answer or otherwise respond to Plaintiff’s Complaint is October 24, 2018.
24
     Defendants need additional time to locate and assemble the documents relating to Plaintiff’s
25
     claims and Defendants’ counsel will need additional time to review the documents and respond
26
     to the allegations in Plaintiff’s Complaint.
27
28



                                                    Page 1 of 3
 1          Plaintiff has agreed to extend the deadline in which Defendants have to answer or
 2   otherwise respond to Plaintiff’s Complaint up to and including December 3, 2018. This is the
 3   first stipulation for extension of time for Defendants to respond to Plaintiff’s Complaint.
 4          Dated this 22nd day of October, 2018.
 5
                                                          ZIEVE, BRODNAX & STEELE, LLP
 6
                                                          ___/s/ Shadd A. Wade, Esq.___________
 7                                                        Shadd A. Wade, Esq.
                                                          Nevada Bar No. 11310
 8
                                                          9435 West Russell Road, Suite 120
 9                                                        Las Vegas, NV 89148
                                                          Tel: (702) 948-8565; Fax: (702) 446-9898
10                                                        swade@zbslaw.com
11                                                        Counsel for Defendants Dovenmuehle
                                                          Mortgage, Inc. and Eagle Home Mortgage,
12                                                        Inc.
13                                                        HAINES & KRIEGER, LLC
14
                                                          __/s/David H. Krieger, Esq.________
15                                                        David H. Krieger, Esq.
                                                          Nevada Bar No. 9086
16                                                        8985 S. Eastern Avenue, Suite 350
17                                                        Henderson, NV 89123
                                                          Email: dkrieger@hainesandkrieger.com
18                                                        Counsel for Plaintiff
19                                         ORDER
20          The Joint Stipulation for Extension of Time for Defendants Dovenmuehle Mortgage,
21   Inc. and Eagle Home Mortgage, Inc. to file an answer or otherwise respond is so ORDERED
22   and ADJUDGED.
23          Dated this ___________
                         23                  October
                                   day of _____________________, 2018
24
25                                                    ______________________________________
26                                                     UNITED STATES MAGISTRATE JUDGE
27
28



                                                 Page 2 of 3
